DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 21, 22, 24, 26-28, 30, 31, 33, 35, 36, 38, 39, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The independent claims within these claims sets have been amended and a new ground of rejection has be used to address these amendments. 

Claim Objections
Claim 27, 28, 35, 36, 42, and 43 objected to because of the following informalities:  these claims are dependent upon claims that do not come before them and they should be renumbered to reflect proper dependence..  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22, 24, 33,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

receiving, using the first coherent optical transceiver, a second signal from the second coherent optical transceiver, the second signal indicating a third time obtained using the second clock independently of the first time; and 
determining an amount of time by which the second clock differs from the first clock using the first time and the third time.”
However, the use of the phrase “the first time” should refer to a previously recited time moment. However, there is not previously stated “a first time”. Claim 21, which claim 22 of claim recites “first clock” but not “a first time”. Within another limitation the claim recites “a first change time” which is measured by the first clock as to when “a first changed” took place. However, there is no mention of “a first time” such that these limitations are confusing as to whether the limitation means to recite “a first change time” and is simply missing the word “change” or if the applicant is referring to a different moment within time.
Re claim 24, the claim is dependent upon claim 22 and further recites “wherein the system is further configured to determine the propagation delay between the first coherent optical transceiver and the second coherent optical transceiver using the first time and the third time”. 
However, the use of the phrase “the first time” should refer to a previously recited time moment. However, there is not previously stated “a first time”. Claim 21, which claim 24 is dependent upon via claim 22 claim, recites “first clock” but not “a first time”. Within another limitation the claim recites “a first change time” which is measured by the first clock as to when “a first changed” took place. However, there is no mention of “a first time” such that these limitations are confusing as to whether the limitation means to recite “a first change time” and is simply missing the word “change” or if the applicant is referring to a different moment within time.

However, the use of the phrase “the first time” should refer to a previously recited time moment. However, there is not previously stated “a first time”. Claim 42, which claim 33 is dependent upon via claim 22 claim, recites “first clock” but not “a first time”. Within another limitation the claim recites “a first change time” which is measured by the first clock as to when “a first changed” took place. However, there is no mention of “a first time” such that these limitations are confusing as to whether the limitation means to recite “a first change time” and is simply missing the word “change” or if the applicant is referring to a different moment within time.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim  21, 26, and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oswald et al (herein Oswald) US Patent 5,184,081, Johansson US Patent 5,680,235, and Chum US Patent 4,713,810.
Re claim 21, Oswald discloses a system, comprising: 
(Fig. 2 shows the set up at terminal TERM 1. Because the terminals are connected by the optical link, the frame alignment word pule rate is exactly the same at the TX and RX rack at each terminal and provides for a common clock measurement, Col 4, lines 16-23, such that it is understood that terminal 1 has a transmitter and a receiver rack coupled to another terminal by an optical link, making it an optical transceiver with a clock); and 
a second optical transceiver coupled to the first coherent optical transceiver via an optical transmission link and comprising a second clock (Fig. 2 shows the set up at terminal Term 2. Because the terminals are connected by an optical link the frame alignment pulse rate is exactly the same at the TX and RX racks at each terminal and provides a common clock for measurement, Col 4, lines 16-23 such that it is understood that the TX and RX of the terminal coupled by an optical link)
wherein the system is configured to: 
obtain a first change in at least one transmission parameter, measured at the first coherent optical transceiver, the first change being indicative of a fault in the optical transmission link (if there is a high voltage fault as indicated in Fig. 1, errors will be generated on all the fibers at the same time. These errors will propagate to the terminals where they will stop the counter 1, Col 35-38, such that the generation of errors is the change in the transmission parameter); 
determine a first change time, as measured by the first clock, at which the first change in the at least one transmission parameter occurred (these errors will propagate to the terminals where they will stop the counters 1 and 2. As the propagation time from the fault to the terminals depends on the fault location the clocks will be stopped at different times T1 and T2 respectively, Col, 4, lines 37-41, such that the T1 is the first change at or the time at which the error arrives that the terminal which is also when the parameter changed); 
obtain a second change in the at least one transmission parameter, measured at the second coherent optical transceiver, the second change being indicative of the fault in the optical transmission (if there Is a high voltage fault as indicated in Fig. 1, errors will be generated on all the fibers at the same time. These errors will propagate to the terminals where they will stop the counters 2, Col 4, lines 35-38, such that the generation of errors from the fault is a change in a transmission parameter which indicates that the counter 2 should stop); 
determine a second change time, as measured by the second clock, at which the second change in the at least one transmission parameter occurred (these errors will propagate to the terminals where they will stop the counters 1 and 2. As the propagation time from the fault to the terminals depends on the fault location the clocks will be stopped at different times T1 and T2 respectively, Col, 4, lines 37-41, such that the T2 is the change at or the time at which the error arrives that the terminal TERM 2 which is also when the parameter changed); 
compare the first change time to the second change time to calculate a location of the fault along the optical transmission link (As a result of this fault, line errors will be induced in both directions. Each of the terminals TERM 1 and TERM 2 will receive these errors after a delay which is proportional to the distance of the fault from the terminal. If the time that these errors are first observed at terminals TERM 1 and TERM 2 is T1 and T2 and the velocity of the line errors is v, and if L is the distance between the two terminals then the distance of the fault from each terminal can be calculated using equation 1 and equation 2, Col. 3, 41-59, such that both equations use the difference between the two time stamps, such that the first change time and the second change time are used to calculate the location of the fault). 
Oswald does not explicitly disclose the first optical transceiver and second optical transceiver to be coherent optical transceivers. However, Johansson discloses an optical multi channels systems. Furthermore, Johansson discloses that receivers and transmitters might be standard components ore more advanced devices such as coherent transceivers that has been described in the literature referred 
Oswald and Johansson are analogous art because they are from the same field of endeavor, optical communication systems. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Oswald and Johansson before him or her, to modify the optical transceiver components of Oswald to include the such components as coherent transceivers of Johansson because it is a simple substitution of one known element for another to obtain predictable results, which in this case would be the potential use of electrical filtering to better signal reception. 
Furthermore, to the extent that the applicant does not believe that Oswald discloses measured at the first coherent optical transceiver, the first change being indicative of a fault in the optical transmission link. Oswald discloses that the errors will be generated on all the fibers at the same time. These errors will propagate to the terminals where they will stop the counter 1, Col 35-38, such that the fault has produced errors within the signals. Furthermore, Chum disclose an invention of selectively comparing at least one stored truncated BER number monitored from a previously time with a stored truncated BER number monitored at a subsequent time form the same monitored location, and comparison providing an indicating of marginal or failed equipment and of the fault location thereof, Claim 1 of the patent. 
Oswald and Chum are analogous art because they are from the same field of endeavor, optical communication system concerning faults within the path. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Oswald and Chum before him or her, to modify the communication systems of Oswald to include the processing of the bit error rate in order to determine the presence of a fault of Chum because it combines prior art elements according to known methods to yield predictable results, including the ability to clearly identify a fault within the system.
(the communication between the first and second terminal is bidirectional, Fig. 2).  
Re claim 30, Oswald, Johansson, and Chum disclose all the elements of claim 21, which claim 30 is dependent. Furthermore, Chum disclose wherein the at least one transmission parameter comprises at least one of the optical transmission link is selected from the group consisting of loss-of-light, loss-of-power, signal to noise ratio, bit error rate, polarization, and propagation delay (the combination of Chum discloses an invention of selectively comparing at least one stored truncated BER number monitored from a previously time with a stored truncated BER number monitored at a subsequent time form the same monitored location, and comparison providing an indicating of marginal or failed equipment and of the fault location thereof, Claim 1 of the patent, such that BER should be calculated within a communication element in order to detect fault).  

Claim  31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oswald et al (herein Oswald) US Patent 5,184,081, Johansson US Patent 5,680,235, Chum US Patent 4,713,810, and Roberts et al (herein Roberts) US PG PUB 2012/0076507.
Re claim 31, Oswald discloses a first coherent optical transceiver communicatively coupled to a second coherent optical transceiver comprising a second clock via an optical transmission link, the first coherent optical transceiver comprising: 
a first optical transmitter (transmit rack 4, Fig. 2);
a first optical receiver (receive rack 3, Fig.2); 
a first clock (time differences can be measured accurately by using counters which are which are started by an error transmitter from one terminal and stopped by the errors generated by the fault. The clock or a divided clocked is used as a source for the counters. IN order to prevent counter overflow, periodic resetting of the counters may be required, Col. 3, line 67 and Col. 4, line 5, such that the counter is terminal 1 is considered a first clock), 
wherein the first coherent optical transceiver is configured to: 
obtain a first change in at least one transmission parameter, measured at the first coherent optical transceiver, the first change being indicative of a fault in the optical transmission link (if there is a high voltage fault as indicated in Fig. 1, errors will be generated on all the fibers at the same time. These errors will propagate to the terminals where they will stop the counter 1, Col 35-38, such that the generation of errors is the change in the transmission parameter); 
determine a first change time, as measured by the first clock, at which the first change in the at least one transmission parameter occurred (these errors will propagate to the terminals where they will stop the counters 1 and 2. As the propagation time from the fault to the terminals depends on the fault location the clocks will be stopped at different times T1 and T2 respectively, Col, 4, lines 37-41, such that the T1 is the first change at or the time at which the error arrives that the terminal which is also when the parameter changed); 
obtain a second change in the at least one transmission parameter, measured at the second coherent optical transceiver, the second change being indicative of the fault in the optical transmission link (these errors will propagate to the terminals where they will stop the counters 1 and 2. As the propagation time from the fault to the terminals depends on the fault location the clocks will be stopped at different times T1 and T2 respectively, Col, 4, lines 37-41, such that the T2 is the change at or the time at which the error arrives that the terminal TERM 2 which is also when the parameter changed); 8634673.1Application No.: 15/613,0385 Docket No.: A1117.70020US02 After Final Office Action of October 9, 2020 
determine a second change time, as measured by the second clock, at which the second change in the at least one transmission parameter occurred (these errors will propagate to the terminals where they will stop the counters 1 and 2. As the propagation time from the fault to the terminals depends on the fault location the clocks will be stopped at different times T1 and T2 respectively, Col, 4, lines 37-41, such that the T2 is the change at or the time at which the error arrives that the terminal TERM 2 which is also when the parameter changed); 
compare the first change time to the second change time to calculate a location of the fault along the optical transmission link (As a result of this fault, line errors will be induced in both directions. Each of the terminals TERM 1 and TERM 2 will receive these errors after a delay which is proportional to the distance of the fault from the terminal. If the time that these errors are first observed at terminals TERM 1 and TERM 2 is T1 and T2 and the velocity of the line errors is v, and if L is the distance between the two terminals then the distance of the fault from each terminal can be calculated using equation 1 and equation 2, Col. 3, 41-59, such that both equations use the difference between the two time stamps, such that the first change time and the second change time are used to calculate the location of the fault). 
Oswald does not explicitly disclose the first optical transceiver and second optical transceiver to be coherent optical transceivers. However, Johansson discloses an optical multi channels systems. Furthermore, Johansson discloses that receivers and transmitters might be standard components ore more advanced devices such as coherent transceivers that has been described in the literature referred to above. One of the benefits of coherent systems is the possibility of electrical filtering, Col. 5, lines 32-36. 
Oswald and Johansson are analogous art because they are from the same field of endeavor, optical communication systems. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Oswald and Johansson before him or her, to modify the optical transceiver components of Oswald to include the such components as coherent transceivers of 
Furthermore, to the extent that the applicant does not believe that Oswald discloses the first change being indicative of a fault in the optical transmission link. Oswald discloses that the errors will be generated on all the fibers at the same time. These errors will propagate to the terminals where they will stop the counter 1, Col 35-38, such that the fault has produced errors within the signals. Furthermore, Chum disclose an invention of selectively comparing at least one stored truncated BER number monitored from a previously time with a stored truncated BER number monitored at a subsequent time form the same monitored location, and comparison providing an indicating of marginal or failed equipment and of the fault location thereof, Claim 1 of the patent. 
Oswald and Chum are analogous art because they are from the same field of endeavor, optical communication system concerning faults within the path. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Oswald and Chum before him or her, to modify the communication systems of Oswald to include the processing of the bit error rate in order to determine the presence of a fault of Chum because it combines prior art elements according to known methods to yield predictable results, including the ability to clearly identify a fault within the system.
While Oswald and Johansson to do not explicitly disclose a first processor, Roberts that discloses a coherent optical receiver in Fig. 1 that comprises a digital signal processor for data and carrier recovery using methods known in the art ¶ [0008]. 
 Oswald and Roberts are analogous art because they are from the same field of endeavor, optical communication system. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Oswald and Roberts before him or her, to modify the communication systems of Oswald to include the processor of Roberts because it combines prior art elements according . 

Claim  38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oswald et al (herein Oswald) US Patent 5,184,081, Chum US Patent 4,713,810, and Roberts et al (herein Roberts) US PG PUB 2012/0076507.
Re claim 38, Oswald discloses a system, comprising: 
a first optical transceiver (terminal TERM 1, Fig. 2), comprising: 
a first optical transmitter (transmit rack 4, Fig. 2); 
a first optical receiver (receive rack 3, Fig.2) ; 
a first clock (time differences can be measured accurately by using counters which are which are started by an error transmitter from one terminal and stopped by the errors generated by the fault. The clock or a divided clocked is used as a source for the counters. IN order to prevent counter overflow, periodic resetting of the counters may be required, Col. 3, line 67 and Col. 4, line 5, such that the counter is terminal 1 is considered a first clock) ; and 
a second optical transceiver coupled to the first optical transceiver (terminal TERM 2, Fig. 2) via an optical transmission link Because the terminals are connected by an optical link the frame alignment pulse rate is exactly the same at the TX and RX racks at each terminal and provides a common clock for measurement, Col 4, lines 16-23 such that it is understood that the TX and RX of the terminal coupled by an optical link), the second optical transceiver comprising: 
a second optical transmitter (transmit rack 4, Fig. 2); 
a second optical receiver (receive rack 3, Fig. 2); and 
(time differences can be measured accurately by using counters which are which are started by an error transmitter from one terminal and stopped by the errors generated by the fault. The clock or a divided clocked is used as a source for the counters. IN order to prevent counter overflow, periodic resetting of the counters may be required, Col. 3, line 67 and Col. 4, line 5, such that the counter is terminal 2 is considered a second clock), 
wherein the system is configured to: 
obtain a first change in at least one transmission parameter, measured at the first optical transceiver, the first change being indicative of a fault in the optical transmission link (if there is a high voltage fault as indicated in Fig. 1, errors will be generated on all the fibers at the same time. These errors will propagate to the terminals where they will stop the counter 1, Col 35-38, such that the generation of errors is the change in the transmission parameter); 
determine a first change time, as measured by the first clock, at which the first change in the at least one transmission parameter occurred (these errors will propagate to the terminals where they will stop the counters 1 and 2. As the propagation time from the fault to the terminals depends on the fault location the clocks will be stopped at different times T1 and T2 respectively, Col, 4, lines 37-41, such that the T1 is the first change at or the time at which the error arrives that the terminal which is also when the parameter changed); 
obtain a second change in the at least one transmission parameter, measured at the second optical transceiver, the second change being indicative of the fault in the optical transmission link (these errors will propagate to the terminals where they will stop the counters 1 and 2. As the propagation time from the fault to the terminals depends on the fault location the clocks will be stopped at different times T1 and T2 respectively, Col, 4, lines 37-41, such that the T2 is the change at or the time at which the error arrives that the terminal TERM 2 which is also when the parameter changed); 8634673.1Application No.: 15/613,0387 Docket No.: A1117.70020US02 After Final Office Action of October 9, 2020
(these errors will propagate to the terminals where they will stop the counters 1 and 2. As the propagation time from the fault to the terminals depends on the fault location the clocks will be stopped at different times T1 and T2 respectively, Col, 4, lines 37-41, such that the T2 is the change at or the time at which the error arrives that the terminal TERM 2 which is also when the parameter changed); 
compare the first change time to the second change time to calculate a location of the fault along the optical transmission link  (As a result of this fault, line errors will be induced in both directions. Each of the terminals TERM 1 and TERM 2 will receive these errors after a delay which is proportional to the distance of the fault from the terminal. If the time that these errors are first observed at terminals TERM 1 and TERM 2 is T1 and T2 and the velocity of the line errors is v, and if L is the distance between the two terminals then the distance of the fault from each terminal can be calculated using equation 1 and equation 2, Col. 3, 41-59, such that both equations use the difference between the two time stamps, such that the first change time and the second change time are used to calculate the location of the fault). 
Furthermore, to the extent that the applicant does not believe that Oswald discloses the first change being indicative of a fault in the optical transmission link. Oswald discloses that the errors will be generated on all the fibers at the same time. These errors will propagate to the terminals where they will stop the counter 1, Col 35-38, such that the fault has produced errors within the signals. Furthermore, Chum disclose an invention of selectively comparing at least one stored truncated BER number monitored from a previously time with a stored truncated BER number monitored at a subsequent time form the same monitored location, and comparison providing an indicating of marginal or failed equipment and of the fault location thereof, Claim 1 of the patent. 

While Oswald and Chum to do not explicitly disclose a first processor, Roberts that discloses a coherent optical receiver in Fig. 1 that comprises a digital signal processor for data and carrier recovery using methods known in the art ¶ [0008]. 
 Oswald and Roberts are analogous art because they are from the same field of endeavor, optical communication system. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Oswald and Roberts before him or her, to modify the communication systems of Oswald to include the processor of Roberts because it combines prior art elements according to known methods to yield predictable results, in this instance, enabling the receiver the recovery the data and carrier that has been transmitted. 


Claim 39 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oswald, , and Roberts as applied to claim 38 above, and further in view of Johansson US Patent 5,680,235.
Re claim 39, Oswald, Chum, and Roberts does not explicitly disclose all the elements of claim 38, which claim 39 is dependent. Furthermore, Oswald does not explicitly disclose wherein the first optical transceiver is a coherent optical transceiver.  However, Johansson discloses an optical multi channels systems. Furthermore, Johansson discloses that receivers and transmitters might be standard 
Oswald and Johansson are analogous art because they are from the same field of endeavor, optical communication systems. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Oswald and Johansson before him or her, to modify the optical transceiver components of Oswald to include the such components as coherent transceivers of Johansson because it is a simple substitution of one known element for another to obtain predictable results, which in this case would be the potential use of electrical filtering to better signal reception. 
Allowable Subject Matter
Claim 27, 2850 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re claim 44, is dependent upon claim 21, and claim 44 recites: 
“wherein comparing the first change time to the second change time to calculate the location of the fault along the optical transmission link comprises: 
providing a propagation delay between the first coherent optical transceiver and the second coherent optical transceiver across the optical transmission link; 
using the first change time, the second change time, and the propagation delay, calculating a proportional propagation delay between the first coherent optical transceiver and the fault; and 
using the proportional propagation delay between the first coherent optical transceiver and the fault, calculating a distance between the first coherent optical transceiver and the location of the fault.”

Re claim 28 and 45, these claims are dependent upon claim 44 which contains allowable subject matter. Hence, due to the dependency, these claims are considered allowable as well. 
Re claim 27 and 41, these claims are dependent upon claim 45 and due to the dependency is considered allowable. 

Re claim 46, this claim is dependent upon 31 and further recites:
“wherein comparing the first change time to the second change time to calculate the location of the fault along the optical transmission link comprises: 
providing a propagation delay between the first coherent optical transceiver and the second coherent optical transceiver across the optical transmission link; 
using the first change time, the second change time, and the propagation delay, calculating a proportional propagation delay between the first coherent optical transceiver and the fault; and 
using the proportional propagation delay between the first coherent optical transceiver and the fault, calculating a distance between the first coherent optical transceiver and the location of the fault.”
However, the prior art does not explicitly disclose alone or in combination the use of the propagation delay of the path between the first coherent optical transceiver and the second coherent optical transceiver, along with the two time points measured at each of the coherent optical 
Re claim 36 and 47, these claims are dependent upon claim 46 which contains allowable subject matter. Hence, due to the dependency, these claims are considered allowable as well. 
Re claims 35 and 42, these claim are dependent upon claim 47 and due to the dependency is considered allowable. 

Re claim 48, this claim is dependent upon claim 38, and further recites:
“wherein comparing the first change time to the second change time to calculate the location of the fault along the optical transmission link comprises: 
providing a propagation delay between the first optical transceiver and the second optical transceiver across the optical transmission link; 
using the first change time, the second change time, and the propagation delay, calculating a proportional propagation delay between the first optical transceiver and the fault; and 8634673.1Application No.: 15/613,03810 Docket No.: A1117.70020US02
After Final Office Action of October 9, 2020using the proportional propagation delay between the first optical transceiver and the fault, calculating a distance between the first optical transceiver and the location of the fault.”  
However, the prior art does not explicitly disclose alone or in combination the use of the propagation delay of the path between the first coherent optical transceiver and the second coherent optical transceiver, along with the two time points measured at each of the coherent optical transceivers when a parameter indicates a fault, and uses all of those three points as well as a proportional propagation delay between the first coherent optical transceiver and the fault in order to 
Re claim 49 and 50, these claims are dependent upon claim 48 which contains allowable subject matter. Hence, due to the dependency, these claims are considered allowable as well. 
Re claim 43, these claims are dependent upon claim 49 which contains allowable subject matter. Hence, due to the dependency, these claims are considered allowable as well. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA THERESA NGO MOTSINGER whose telephone number is (571)270-7488.  The examiner can normally be reached on 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


TANYA MOTSINGER
Examiner
Art Unit 2637



/TANYA T MOTSINGER/               Examiner, Art Unit 2637